Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 1619717 B1).
Regarding claim 1, Lee at figure as annotated below discloses a testing apparatus, comprising:
a platform body [as shown];
a supporting plate [two plates as shown], fixed on an upper surface of the platform body, and configured to support an array substrate [flat panel i.e. glass substrate, see Abstract], wherein the supporting plate comprises a plurality of metal [two as shown] arranged along a first direction [as shown] , each of the metal plates extends along a second direction [as shown], and the first direction is intersected [as shown] with the second direction; and
a conveying apparatus [S, R], configured to convey the array substrate;
wherein a length [longer side] of each of the metal plates in the second direction is greater than a length [short side] of each of the metal plates in the first direction, and the length of each of the metal plates in the second direction is greater than or equal to a length [not shown] of the array substrate placed on the supporting plate in the second direction.

    PNG
    media_image1.png
    523
    569
    media_image1.png
    Greyscale


Regarding claim 8, Lee at figure as annotated above discloses the first direction is perpendicular to the second direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Park (KR 20080060826 A) and Wu et al. (US 2006/0267619 A).
Regarding claims 2 and 10-11, Lee at figure as annotated above discloses the conveying apparatus comprises a plurality of conveying shafts [S], the conveying shafts are fixed on the upper surface of the platform body and each of the conveying shafts is configured to convey the array substrate along the first direction. Lee is silent about each of the conveying shafts is disposed between any adjacent two metal plates and a control apparatus as recited. Park discloses multiple conveyor 100 with each of the conveying shafts [as shown] is disposed within 100 and a control apparatus [150] is configured to control the testing apparatus to test the array substrate;

Regarding claims 3 and 13, modified Lee discloses a portion where each of the conveying shafts contacts the array substrate is flush with a surface of a side, far away from the platform body, of each of the metal plates.
Regarding claims 4, 14 and 20, modified Lee discloses all the elements except for an electrostatic tape is attached to the surface of the side, far away from the platform body, of each of the metal plates. Wu et al. (hereafter Wu) discloses use an electrostatic tape i.e. anti-electrostatic film to position the array substrate [LCD] during testing to avoid generation of electrostatic charge in the device. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date to add anti-electrostatic material as thought by Wu to the metal plates of modified Lee in order to obtain advantages that Wu have to offer.
Regarding claim 12, modified Lee discloses the conveying apparatus comprises a plurality of conveying shafts; each of the conveying shafts is disposed between any adjacent two metal plates; and
the conveying shafts are fixed on the upper surface of the platform body; and each of the conveying shafts is configured to convey the array substrate along the first direction.
Regarding claim 17, modified Lee discloses the each of the metal plates is of a rectangular shape; and the metal plates are arranged in parallel along the first direction.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 13, 2021